DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims recite “noiseless dental handpiece”, however there is nothing in the specification to describe how all noise is prevented.  Page 3 does discuss an internal silencer in the head portion, but does not state what the internal silencer could be or how it would remove all noise, when the expected result is instead reduced noise.  The figures contribute no additional support for how the silencer would function since it is diagrammatic in the figures.  With regards to in re Wands:
(A) The breadth of the claims (silencer is not in the claims)
(B) The nature of the invention (some degree of noise is expected);
(C) The state of the prior art (no prior art claims to be noiseless or silent, but rather “so-called silent”);
(D) The level of one of ordinary skill (one would not expect to be able to remove all noise from handpiece);
(E) The level of predictability in the art (no other art claims to be noiseless or silent);
(F) The amount of direction provided by the inventor (only a generic “silencer” is mentioned in the specification);
(G) The existence of working examples (none); and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure (would need to test all forms of silencer and measure resulting sound).


Claims 1-9 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the silencer, which is critical or essential to the practice of the invention but not included in the claims. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 8 state the electrical connector is a wireless device, however it is unclear with respect to what it is wireless since the independent claims state the distal end is connected to the electrical connector and the transducer is electrically connected to the electrical connector.  It seems as both ends of the electrical connector are already wired in some form to the surrounding structure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uejima et al. (US 5,902,105).
Uejima shows a noiseless dental handpiece (see 112 above, the structure of the claim is being used for examination rather than this general statement in the preamble) comprising a handle (at 81A in Fig. 12) with a proximal end (towards tool 15) and a distal end (towards 84 in Fig. 12); the proximal end connected to a head portion (at 14 in Fig. 12); the distal end connected to an electrical connector (84); a transducer electrically connected to the electrical connector (foot pedal 8); and a plurality of light emitters along the handle (86a), wherein each light emitter is electrically coupled to the transducer (all electrically connected).  With respect to claim 2, wherein the electrical connector is a wireless device (see 112 above; Uejima discusses wireless communication means).  With respect to claim 3, wherein the transducer is a foot pedal (8).  With respect to claim 4, wherein the transducer regulates electrical power to the noiseless dental handpiece (col. 10, line 46 for instance).  With respect to claim 5, wherein each light emitter indicates an operational state of the handpiece (col. 15, line 1).  
Apparatus claims 7-8 are rejected similarly to the above as they contain the same limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Uejima.
Uejima discloses the device as previously described above, but fails to show wherein each light emitter is circumscribed by a tooth design.  It would have been obvious to one having ordinary skill in the art at the time of invention to modify Uejima’s device by having tooth design around light emitters as matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. (MPEP 2144.04 I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772